 1                                                           THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7
     TAMARA LOHR and RAVIKIRAN SINDOGI, on
 8
     behalf of themselves and all others similarly
                                                          NO. 2:16‐cv‐01023‐RSM
 9   situated,
                                                          STIPULATED MOTION AND ORDER TO
10                              Plaintiffs,               EXTEND BRIEFING DEADLINES AND RE‐
11                                                        NOTE PLAINTIFFS’ MOTION FOR CLASS
            vs.                                           CERTIFICATION
12
     NISSAN NORTH AMERICA, INC., and
13   NISSAN MOTOR CO., LTD.,                               NOTED FOR CONSIDERATION:
14                                                         June 28, 2021
                                Defendants.
15

16

17                                        I. STIPULATED MOTION

18          Plaintiffs Tamara Lohr and Ravikiran Sindogi and Defendant Nissan North America, Inc.

19   respectfully request that the Court extend the briefing deadlines for Nissan’s motions to

20   exclude as set forth below and re‐note Plaintiffs’ motion for class certification, Dkt. No. 109,

21   so all four motions are considered and heard together. The deadline for Plaintiffs to file their

22   reply in support of class certification, which is currently set for August 2, 2021, would remain

23   unchanged.

24          There is good cause to grant the parties’ motion. On June 14, 2021, Defendant filed its

25   opposition to Plaintiffs’ motion for class certification together with its expert disclosures and

26   reports. Dkt. Nos. 123, 123‐2, 123‐6, 123‐12, 123‐18. Contemporaneously with those filings,

27   Defendant filed three separate motions to exclude Plaintiffs’ experts, each of which relies, in

     STIPULATED MOTION AND ORDER TO EXTEND BRIEFING
                                                                         TERRELL MARSHALL LAW GROUP PLLC
     DEADLINES AND RE‐NOTE PLAINTIFFS’ MOTION FOR CLASS                       936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103‐8869
     CERTIFICATION ‐ 1                                                     TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16‐CV‐01023‐RSM                                                   www.terrellmarshall.com
 1
     part, on the opinions of its own experts. See Dkt. Nos. 124, 125, and 126. Plaintiffs’ deadline to
 2
     respond to the motions to exclude is July 5, 2021 and Defendants deadline to reply is July 9,
 3
     2021. See Dkt. No. 127.
 4
            To fully respond to Defendant’s motions, Plaintiffs will need to depose Defendant’s
 5
     four experts. The parties have worked together to coordinate these depositions, and they are
 6
     tentatively scheduled for July 9, July 13, July 14, and July 16, 2021. Once the depositions are
 7
     complete, Plaintiffs will need time to obtain and analyze the transcripts and integrate the
 8
     testimony into their responses. The parties are also coordinating deadlines with a companion
 9
     case filed in the Northern District of California, Johnson et al. v. Nissan North America, Inc.,
10
     No. 3:17‐cv‐00517‐WHO. The Plaintiffs in Johnson are seeking a similar extension of the
11
     briefing schedule on Defendant’s motions to exclude, which will allow both cases to remain on
12
     parallel tracks. The extended briefing schedule proposed below will not meaningfully delay
13
     the resolution of this case and will allow the parties to better address the complex and highly
14
     technical subject matter involved in Defendant’s motions.
15
            Accordingly, amending the briefing schedule to allow Plaintiffs to depose Defendant’s
16
     experts, with a commensurate extension of the deadline for Defendant to file its replies, will
17
     serve the interests of the parties and judicial efficiency. The parties therefore stipulate and
18
     move the Court for an order extending the briefing schedule on Defendant’s motions to
19
     exclude and re‐noting Plaintiff’s motion as follows:
20

21                        EVENT                       CURRENT DEADLINE          PROPOSED DEADLINE

22      Deadline for Plaintiff to File Responses            07/05/2021                    08/13/2021
        to Defendant’s Motions to Exclude
23

24      Deadline for Defendant to File Replies in           07/09/2021                    09/03/2021
        Support of Defendant’s Motions to
25      Exclude

26      Noting Date for Defendant’s Motions to              07/09/2021                    09/03/2021
        Exclude
27

     STIPULATED MOTION AND ORDER TO EXTEND BRIEFING
                                                                         TERRELL MARSHALL LAW GROUP PLLC
     DEADLINES AND RE‐NOTE PLAINTIFFS’ MOTION FOR CLASS                       936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103‐8869
     CERTIFICATION ‐ 2                                                     TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16‐CV‐01023‐RSM                                                   www.terrellmarshall.com
 1
                         EVENT                      CURRENT DEADLINE          PROPOSED DEADLINE
 2
        Noting Date for Plaintiffs’ Motions for           08/02/2021                    09/03/2021
 3      Class Certification
 4

 5          STIPULATED TO AND DATED this 29th day of June, 2021.

 6    TERRELL MARSHALL LAW GROUP PLLC                 SHOOK HARDY & BACON L.L.P.
 7    By: /s/ Beth E. Terrell, WSBA #26759            By: /s/ Weston Dunn, WSBA #54385
 8     Beth E. Terrell, WSBA #26759                      Weston Dunn, WSBA #54385
       Email: bterrell@terrellmarshall.com               Email: wddunn@shb.com
 9     Amanda M. Steiner, WSBA #29147                    701 Fifth Avenue, Suite 6800
       Email: asteiner@terrellmarshall.com               Seattle, Washington 98104
10
       Benjamin Drachler, WSBA #51021                    Telephone: (206) 344‐7600
11     Email: bdrachler@terrellmarshall.com              Facsimile: (206) 344‐3113
       936 North 34th Street, Suite 300
12     Seattle, Washington 98103‐8869                     Amir Nassihi, Admitted Pro Hac Vice
       Telephone: (206) 816‐6603                          Email: anassihi@shb.com
13
       Facsimile: (206) 319‐5450                          Andrew L. Chang, Admitted Pro Hac Vice
14                                                        Email: achang@shb.com
        Gregory F. Coleman, Admitted Pro Hac Vice         H. Grant Law, Admitted Pro Hac Vice
15      Email: greg@gregcolemanlaw.com                    Email: hlaw@shb.com
16      Mark E. Silvey, Admitted Pro Hac Vice             SHOOK HARDY & BACON L.L.P.
        Email: mark@gregcolemanlaw.com                    555 Mission Street, Suite 2300
17      Adam A. Edwards, Admitted Pro Hac Vice            San Francisco, California 94105
        Email: adam@gregcolemanlaw.com                    Telephone: (415) 544‐1900
18      Justin G. Day, Admitted Pro Hac Vice              Facsimile: (415) 391‐0281
19      Email: justin@gregcolemanlaw.com
        GREG COLEMAN LAW PC                               William R. Sampson, Admitted Pro Hac Vice
20      First Tennessee Plaza                             Email: wsampson@shb.com
        800 South Gay Street, Suite 1100                  Holly P. Smith, Admitted Pro Hac Vice
21
        Knoxville, Tennessee 37929                        Email: hpsmith@shb.com
22      Telephone: (865) 247‐0080                         Mark Cowing
        Facsimile: (865) 533‐0049                         Email: mcowing@shb.com
23                                                        SHOOK HARDY & BACON L.L.P.
                                                          2555 Grand Boulevard
24
                                                          Kansas City, Missouri 64108
25                                                        Telephone: (816) 474‐6550
                                                          Facsimile: (816) 421‐5547
26

27

     STIPULATED MOTION AND ORDER TO EXTEND BRIEFING
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     DEADLINES AND RE‐NOTE PLAINTIFFS’ MOTION FOR CLASS                     936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103‐8869
     CERTIFICATION ‐ 3                                                   TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16‐CV‐01023‐RSM                                                 www.terrellmarshall.com
 1      Charles Crueger, Admitted Pro Hac Vice        Attorneys for Defendant Nissan North America,
        Email: cjc@cruegerdickinson.com               Inc.
 2
        Erin Dickinson, Admitted Pro Hac Vice
 3      Email: ekd@cruegerdickinson.com
        CRUEGER DICKINSON LLC
 4      4532 North Oakland Avenue
 5      Whitefish Bay, Wisconsin 53211
        Telephone: (414) 210‐3868
 6
        Edward A. Wallace, Admitted Pro Hac Vice
 7      Email: eaw@wexlerwallace.com
 8      WEXLER WALLACE LLP
        55 West Monroe Street, Suite 3300
 9      Chicago, Illinois 60603
        Telephone: (312) 346‐2222
10
        Facsimile: (312) 346‐0022
11
      Attorneys for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER TO EXTEND BRIEFING
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     DEADLINES AND RE‐NOTE PLAINTIFFS’ MOTION FOR CLASS                   936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103‐8869
     CERTIFICATION ‐ 4                                                 TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16‐CV‐01023‐RSM                                               www.terrellmarshall.com
 1
                                                  II. ORDER
 2
             IT IS SO ORDERED. Defendant Nissan North America’s motions to exclude Thomas
 3
     Read, Neil Hannemann, Steven Gaskin, and Colin Weir, Dkt. Nos. 124, 125, 126, and Plaintiffs’
 4
     Amended Motion for Class Certification, Dkt. No. 109, are RENOTED to September 3, 2021.
 5
     Plaintiff’s Responses to Defendant’s motions to exclude are due August 13, 2021, and
 6
     Defendant’s replies thereto are due September 3, 2021. The August 2, 2021 deadline for
 7
     Plaintiffs to file their reply in support of their motion for class certification shall remain
 8
     unchanged.
 9

10
             Dated this 29th day of June, 2021.
11

12

13

14

15
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER TO EXTEND BRIEFING
                                                                           TERRELL MARSHALL LAW GROUP PLLC
     DEADLINES AND RE‐NOTE PLAINTIFFS’ MOTION FOR CLASS                         936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
     CERTIFICATION ‐ 5                                                       TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16‐CV‐01023‐RSM                                                     www.terrellmarshall.com
